Registration No. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-2678171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 307 North Michigan Avenue Chicago, Illinois 60601 (Address of Principal Executive Offices) (A) PENNSYLVANIA MANUFACTURERS CORPORATION 1 PLAN, including Amendment No. 1 ("The 1996 Plan") (B) PMA CAPITAL CORPORATION 2 ("The 2002 Plan") (C) PMA CAPITAL CORPORATION 2 ("The 2007 Plan") (Collectively "The Plans") (Full title of the plans) Spencer LeRoy III Old Republic International Corporation 307 North Michigan Avenue Chicago, Illinois 60601 (Name and address of agent for service) (312) 346-8100 (Telephone number, including area code, of agent for service) copy to: William J. Dasso Old Republic International Corporation 307 North Michigan Avenue Chicago, Illinois 60601 Telephone: 312-762-4279 FAX: 312-346-6397 E-mail: wdasso@oldrepublic.com Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o (Do not check if a smaller reporting Non-accelerated filer company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Amount Proposed Proposed Amount Securities to be Maximum Maximum of to be Registered Offering Aggregate Registration Registered Price Per Offering Fee (3) Share (2) Price (2) Common Stock Par Value $1.00 Per Share A) The 1996 Plan (4) 2001 Grant $ $ $ B) The 2002 Plan (4) 2002 Grant $ $ $ 2003 Grant $ $ $ 2004(a) Grant $ $ $ 2004(b) Grant $ $ $ 2004(c) Grant $ $ $ 2005 Grant $ $ $ C) The 2007 Plan (4) 2ward $ $ $ 2ward $ $ $ Total $ (1) Pursuant to Rule 416 under the Securities Act of 1933 (the "Securities Act"), as amended, the number of shares of the issuer's Common Stock registered hereunder will be adjusted in the event of stock splits, stock dividends or similar transactions. Estimated solely for the purpose of computing the registration fee in accordance with Rule 457(h) of the Securities Act based on the exercise price of the outstanding options and for the Restricted Stock Units under the 2007 Plan, whose price is indeterminate, based upon the average of the high and low price of the Common Stock as reported by the New York Stock Exchange on October 15, 2010. Computed in accordance with Section 6(b) of the Securities Act of 1933 by multiplying 0.00007130 by the proposed maximum aggregate offering price. Pursuant to the Agreement and Plan of Merger (the "Merger Agreement") among PMA Capital Corporation ("PMA"), Old Republic International Corporation ("the Company" or the "Registrant"), and OR New Corp. dated June 9, 2010, the Registrant assumed the outstanding options to purchase common shares and the Restricted Stock Unit ("RSU") Awards of PMA under various incentive plans PMA had in place prior to the merger. These plans became exercisable or payable into the Common Stock of the Company, subject to appropriate adjustments to the number of shares and the exercise price of each such option or RSU. The adjustment as determined by the Merger Agreement was .55 share of the Company's Common Stock for each one share of PMA Class A Common Stock. These RSU awards are subject to time vesting only as the performance element of their vesting no longer applies. PART I INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS Item 1.Plan Information The documents containing the information specified in Item 1 of Form S-8 will be sent or given to employees, officers, directors or others as specified by Rule 428(b)(1) of the Securities Act.In accordance with the rules and regulations of the Securities and Exchange Commission (the "Commission") and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this registration statement or as prospectuses or prospectus supplements pursuant to Rule 424 of the Securities Act. Item 2. Registrant Information and Employee Plan Annual Information The documents containing the information specified in Item 2 of Form S-8 will be sent or given to employees, officers, directors or others as specified by Rule 428(b)(1) of the Securities Act. In accordance with the rules and regulations of the Commission and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this registration statement or as prospectuses or prospectus supplements pursuant to Rule 424 of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.INCORPORATION OF DOCUMENTS BY REFERENCE The following documents filed by the Company with the Securities and Exchange Commission are incorporated herein by reference: 1.The Company's Annual Report on Form 10-K for the year ended December 31, 2009, (including those portions of the Company's definitive proxy statement for the Annual Meeting of Shareholders held on May 28, 2010, which are incorporated by reference in such Annual Report on Form 10-K). 2. The Company's Quarterly Report on Form 10-Q for the quarters ended March 31, 2010 and June 30, 2010 (as amended by Form 10-Q/A, filed on September 3, 2010). 3.The Company's Reports filed on Form 8-K on January 27, 2010, January 29, 2010, March 1, 2010, March 25, 2010, March 26, 2010, April 22, 2010, May 13, 2010, June 3, 2010, June 11, 2010, July 23, 2010 and October 1, 2010. 4.The description of the Company's capital stock contained in the Company's Registration Statement on Form S-4 filed on July 15, 2010. All documents filed by the Company pursuant to Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, after the effective date of this Registration Statement and prior to the filing of a post-effective amendment which indicates that all securities offered hereunder have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be a part hereof from the date of filing of such documents. Item 5.INTERESTS OF NAMED EXPERTS AND COUNSEL The validity of the shares of Common Stock offered under the Plans has been passed upon by William J. Dasso, Counsel of the Company.As of October 15, 2010, Mr. Dasso owned stock, had beneficial ownership in the Company's Employee Stock Ownership Plan and had options to purchase stock granted under theCompany's Employee Stock Plan, which are exercisable within 60 days, which in the aggregate represents less than 1/10th of 1% of the Company's Common Stock. Item. 6.INDEMNIFICATION OF DIRECTORS AND OFFICERS Section 145 of the Delaware General Corporation Law contains provisions under which corporations organized thereunder are permitted or required in certain circumstances to indemnify directors, officers and others against certain liabilities and permitted to maintain insurance to cover such liabilities and liabilities against which such corporations may not directly indemnify such persons. Article Thirteenth of the Restated Certificate of Incorporation of the registrant grants indemnification to such persons to the extent permitted by Delaware law and authorizes the purchase of such insurance. Pursuant to the foregoing provisions, the registrant maintains policies of insurance for its directors and certain of its officers. Article Seventeenth of the Restated Certificate of Incorporation of the registrant eliminates the liability of the registrant's directors for monetary damages for breach of fiduciary duty as a director except where a director breaches his duty of loyalty to the registrant and its stockholders, fails to act in good faith or engages in intentional misconduct or a knowing violation of law, authorizes the payment of a dividend or stock repurchase which is illegal under Section 174 of the Delaware General Corporation Law or obtains an improper personal benefit. In addition, the registrant has entered or will enter into an Indemnity Agreement with each of its directors and certain officers. Under the provisions of the Indemnity Agreement, the Registrant agrees with some limitations, to indemnify directors and officers against all expenses of investigations, judicial or administrative proceedings or appeals, whether threatened, pending or completed, amounts paid in settlement, attorneys' fees and, in third party proceedings, judgments and fines, actually and reasonably incurred in the defense or settlement of a civil, criminal or administrative proceeding if the officer or director acted in good faith in a manner which he believed to be in, or not opposed to, the best interests of the registrant. Item 8.
